KLEINFELD, Circuit Judge,
dissenting:
I respectfully dissent. I would affirm the dismissal of the children’s consortium claims.
I.
Nobody directly harmed the children. The alleged direct harm was to their mother. Victoria C. alleged in her complaint that she was repeatedly raped by members of the Cincinnati Bengals football team. She testified that her sexual contact with the first player was in accord with her wishes, but that the contact with the other players was against her will.
The defendants denied the truth of Victoria C.’s claims. The defendants claimed that the sex which occurred was entirely in accord with Victoria C.’s requests.
One of these accounts must be false. We do not know which one. Neither side is entitled to have us presume the truth of its account of the sex, in the procedural context in which this case arises.
In October of 1991, one year after the night at the hotel, Victoria C. called the Bengals’ team office and initiated discussions about the incident. She had recently met with a rape crisis counselor regarding the incident. She had also hired an attorney. She told the team officials that unless they reached some agreement, she would “go public.” However, she did not tell her attorney about the contacts she was making, because she did not want to involve her attorney in the negotiations. After about ten days of back and forth telephone calls, she and the team agreed that they would pay her $30,000, and she would sign a release. She signed the release on behalf of “myself, my heirs, executors, administrators, and assigns” of “all claims, present and future, known or unknown, in any manner arising out of the alleged contact.” The release covered “all damages whether or not contemplated at the present time and includes results undeveloped and unknown at the present time, as well as those now known.” She promised that the terms of the release “will not be publicly disclosed by her,” and agreed to pay back the $30,000 if she broke that promise.
Victoria C. sued the team and numerous individuals in April of 1992, six months after signing the release and taking the money. She sued for various torts, and to set aside her release. The claims were assault and battery, negligent infliction of mental distress, racial discrimination and sexual harassment and abuse, outrage, false imprisonment, aiding and abetting the sexual assault and battery, and rescission. All but the rescission claim were for alleged wrongs to Victoria C. the night at the hotel. The rescission claim sought to have the release set aside. The defendants counterclaimed.
The district court held a jury trial on the rescission claim. If Victoria C. had effectively released her claims for all the wrongs allegedly done to her at the hotel, then the *559claims arising out of those wrongs could never be tried. If she had not, then they would be tried. The jury was instructed that the release was not a valid contract if any one of numerous conditions existed at the time. Among the possible grounds upon which the jury was instructed it should treat the release as invalid were mental incapacity, innocent or fraudulent misrepresentations upon which she relied, duress, undue influence, and overreaching. The jury rejected all of them. The jury decided that “The contract between plaintiff and defendants was valid.” The judgment declaring the release valid was entered April 15, 1993. We have affirmed that judgment. Victoria C. v. Cincinnati Bengals, No. 93-35595. It is final.
A few weeks after the judgment was entered in Victoria C.’s case, Barber, the grandfather of two of her children petitioned for appointment as guardian ad litem, and sued the same defendants. Victoria C.’s attorneys represented him as well as her. The complaint alleged the same facts at the hotel. Having lost the case for the mother, the attorneys for the guardian ad litem claimed that the children had, because of the harms to the mother, suffered loss of consortium due to impairment of the parent-child relationship. They also sought punitive damages. Judge Dimmick dismissed this complaint because it should have been joined with the mother’s complaint and also because it was barred by the release. I think Judge Dimmick was correct on both of these alternative and independent grounds for her dismissal of the claim.
II.
Now that a jury trial has established that Victoria C. validly released all her claims arising out of the alleged events at the hotel, there will never be a trial to determine whether the sex was consensual or not. “[A] release is a surrender of the cause of action.” William L. Prosser & W. Page Keeton, The Law of Torts § 49, at 332 (5th ed. 1984). Victoria C., after October 5, 1991, when she released her claims, no longer had any cause of action for anything the Bengals may have done to her the night at the hotel a year before. Because her appeal of the judgment on that jury verdict has failed, she will never have any such claim.
It is only recently that courts have recognized the tort of a child’s loss of parental consortium. The Restatement Second states that there is no such claim. Restatement (Second) of Torts § 707A (1977). Liability in Washington State for the tort was first recognized only ten years ago in Ueland v. Reynolds Metals Co., 103 Wash.2d 131, 691 P.2d 190 (1984). Because of its novelty, the courts are just now working out the limits of the tort.
In Ueland, the Washington Supreme Court expressed its concern about the possibility of multiple actions. The remedy it adopted was a general requirement that the children’s claims be joined with the parents’ claims:
We too are concerned with the possibility of multiple actions, but find the Iowa court’s answer to the problem sensible. We too hold that the children’s claims for loss of parental consortium must be joined with the injured parents’ claim whenever feasible. A child may not bring a separate consortium claim unless he or she can show why joinder with the parent’s underlying claim was not feasible.
Id., 691 P.2d at 194.
The threat of multiple actions has certainly materialized in this case. After Victoria C.’s lawyers lost her ease in a jury trial, they just filed suit again, this time on behalf of the children. The suit is for the same alleged group rape of the mother. If it occurred as she says, it was a terrible crime and outrage. The compensatory damages are likely to push the limits of what the jury feels it can award in good conscience, and the punitive damages would likely be much greater than the compensatory damages, if the jury believes Victoria C.’s account of the facts. The Bengals claim that her account is false. They went to trial against her attack on the release, and persuaded the jury that the release was not tainted in any way. Yet now they face defending a claim based on the same alleged group rape, and they face the same punitive damages for the alleged rape, for which Victoria C. sued them and lost.
*560The purpose of the joinder requirement is to save defendants from the burden of having to defend themselves over and over again on the same claim. It is not merely a technical requirement to save court clerks the inconvenience of maintaining multiple files. We are defeating the purpose of the rule requiring joinder if feasible by our reversal.
Barber’s attorneys opposed the motion to dismiss in district court on the ground that the children’s claims could not be joined, because the children were not fully aware of the extent of the mother’s condition, until her primary expert witness for trial had completed her pre-trial preparation in March of 1993. They did not offer any affidavits or other evidence for their alleged unawareness. Answering the obvious question, why the children did not join the claims in March, before trial, when they claim to have first learned of the full extent of their damages, instead of waiting until after they had lost at trial, Barber’s attorneys said joinder was not feasible because “Ms. C.’s claims were proceeding toward trial.” That does not show infeasibility.
Judge Dimmick was understandably unimpressed with, this argument. She did not, as the majority opinion says, err “based on its erroneous assumption that a final judgment dismissing Crytzer’s personal injury claims had been entered.” The judge said nothing about any such assumption. She said that the children’s claim that joinder was not feasible until 1993 when they learned the full extent of the harm “does not square with Washington law or with the record in the earlier trial.” She referred particularly to one child’s testimony at trial that he recognized in 1991 his mother’s inability to provide the quality of care she had provided before the incident. That showed he knew there was loss of consortium long before the mother’s suit was even filed. Judge Dimmick explained that under Washington law, the victim of the tort did not have to know the full extent of the harm for time to begin running against him. The majority disposition finds no fault with this analysis.
The majority opinion does not attempt to justify the failure to join the children’s claims for loss of consortium to the mother’s claims. It relies entirely upon the proposition that something remains to be adjudicated below. That is true, but what remains to be adjudicated does not relieve the guardian ad litem from the obligation to have pursued the claims before they were settled and before the mother’s case went to trial and the judgment on the release was entered against her. The district court order, which the majority quotes, says “the jury has returned a verdict ... precluding Plaintiffs pursuit of other claims.” That means that the district court has nothing left to do with Victoria C.’s remaining claims, the tort claims arising out of the night at the hotel, except to dismiss them. There was no excuse for failing to join the children’s claims with the mother’s between April 1992, when the mother’s lawsuit was filed, and April 1993, when the mother’s lawsuit went to trial.
III.
The district court’s alternative and independent reason for dismissing the claim involved the release. Because of the novelty of the tort claim for loss of consortium based on injuries to a parent, authority is sparse on the issue of whether the parent’s settlement of her own claim for her injury bars the child’s claim for loss of consortium. In my view, the district court was correct on this ground as well as the other. Washington courts has not spoken on this exact issue. To the extent that Washington decisions intimate any likely result, it is that the release will preclude the claim.
The intermediate appellate court in Washington held that a husband’s release of his injury claim barred his wife’s claim for loss of consortium. Conradt v. Four Star Promotions, Inc., 45 Wash.App. 847, 728 P.2d 617 (1986). The majority distinguishes this case, because the husband assumed the risk of his injury before the automobile race, rather than releasing his claim after it had accrued. That is true, but it does not establish the converse, that had the release come after the accident, the loss of consortium claim would not have been extinguished.
The Washington Supreme Court held in Reichelt v. Johns-Manville Corp., 107 Wash.2d 761, 733 P.2d 530 (1987), that even *561though the husband’s tort claim for asbestos injury was barred by limitations, the wife’s claim for loss of consortium was not necessarily barred. It reasoned that the wife’s loss of consortium claim accrued when she suffered her injury, not when the husband suffered his, and such claims “need not be joined with the injured spouse’s claim.” Id., 733 P.2d at 538. There was no evidence to establish when the wife began losing her husband’s consortium in Reichelt. Id. There are two reasons why Reichelt has no bearing on the case at bar. First, it rejects for spousal loss of consortium the rule requiring joinder if feasible, which the Washington Supreme Court has adopted for child’s loss of consortium. Second, in the case at bar, as the district judge pointed out, one of the children testified in his mother’s trial that the alleged damage occurred in 1991, before the mother filed her suit.
In Scott v. Pacific West Mountain Resort, 119 Wash.2d 484, 834 P.2d 6 (1992), the Washington Supreme Court held that a child could sue a ski school for injuries from a siding accident, even though his mother had signed an application for the ski school purporting to release it from liability if her child got hurt. Id., 834 P.2d at 10-12. The reason was that the mother lacked authority to waive the child’s own future cause of action. Id. The holding has little bearing on the problem before us. A direct injury to a child is a different thing from loss of consortium. Even though the damages in a consortium claim are theoretically to the child, not the parent, nevertheless the direct physical injury is to the parent. It is one thing to say that a parent cannot give away a child’s claim for injury to himself, and quite another to say that a child’s claim for damages to himself resulting from injury to the parent are not barred by the parent’s release of her claim for her own injuries. Scott would be more relevant if the parent was hurt on the ski hill, released her own claim for her physical injuries, and then the child sued for loss of consortium. But those are not the facts of Scott. The future injuries aspect of Scott resembles Conradt, in which the consortium claim is barred by the effective release of the direct claim.
The purpose of the joinder requirement is avoidance of multiple claims or multiple damages for the same wrong. We undermine that purpose by allowing the children to recover, despite the mother’s release, for compensatory damages based on the mother’s emotional condition. The mother’s complaint alleged “loss of free and happy association with her family” and “inability to care for her children.” That is the alleged harm upon which the children’s claim is based. It is hard to see how anyone could sort out, if they were not deciding both things at the same time, how much of the Bengals’ money to give the mother for this, and how much to give to the children.
The punitive damages claim asserted on behalf of the children shows even more plainly why release of the injury claim requires that the consortium claim be barred, to avoid multiple claims or recoveries for the same wrong. The punitive damages claim will be measured by the egregiousness of the alleged conduct of the defendants, and their wealth, not by the damages to the children. The mother negotiated for money, and signed a release. The Bengals had to be aware when they agreed to pay the money of the risk of a massive punitive damages award if they went to trial and lost. The $30,000 must have included the amount they feared in such an award, discounted by their estimate of the probability that the jury would believe their account, not Victoria C.’s, of what happened at the hotel. Yet we now invite the children to sue the Bengals for exactly the same money measured in the same way as the punitive damages for which the mother sold a release. We allow this even though the lawyer representing the guardian ad litem and the mother lay in the weeds with the children’s claim until losing the mother’s claim.
The Washington Supreme Court would, I am confident, decide that the requirement that the children’s claims be joined if feasible, requires joinder in the personal injury action of the parent before those claims are settled or defeated by judgment. The district court correctly dismissed this suit. I would affirm.